              Case 1:21-cv-00374 Document 1 Filed 01/15/21 Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



 BRYAN ANDERSON,

                       Plaintiff,                       Civil Action No.

         v.
                                                        COMPLAINT FOR VIOLATIONS
 NIELSEN HOLDINGS PLC, DAVID                            OF SECTIONS 14(a) AND 20(a) OF
 KENNY, JAMES A. ATTWOOD, JR.,                          THE SECURITIES EXCHANGE
 THOMAS H. CASTRO, GUERRINO DE                          ACT OF 1934
 LUCA, KAREN M. HOGUET, HARISH
 MANWANI, JANICE MARINELLI MAZZA,
 JONATHAN MILLER, ROBERT C. POZEN,
 DAVID RAWLINSON, NANCY TELLEM,                         JURY TRIAL DEMAND
 JAVIER G. TERUEL, and LAUREN
 ZALAZNICK,

                       Defendants,


       Plaintiff Bryan Anderson (“Plaintiff”) alleges the following upon information and belief,

including investigation of counsel and review of publicly available information, except as to those

allegations pertaining to Plaintiff, which are alleged upon personal knowledge:

                                    NATURE OF THE ACTION

       1.      Plaintiff brings this action against Nielsen Holdings plc (“Nielsen” or the

“Company”) and Nielsen’s Board of Directors (the “Board” or the “Individual Defendants”) for

their violations of Section 14(a) and 20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§

78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9, arising out of the Board’s attempt to sell

the Company’s Global Connect business to Indy US Bidco, LLC and Indy Dutch Bidco B.V.,

affiliates of Advent International (collectively “Advent”).




                                                 1
              Case 1:21-cv-00374 Document 1 Filed 01/15/21 Page 2 of 15




       2.      Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading definitive proxy statement (the “Proxy”) to be

filed with the Securities and Exchange Commission (“SEC”) on December 23, 2020. The Proxy

recommends that Nielsen stockholders vote in favor of a proposed transaction (the “Proposed

Transaction”) whereby Nielsen’s Global Connect business is acquired by Advent. The Proposed

Transaction was first disclosed on November 1, 2020, when Nielsen and Advent announced that

they had entered into a stock purchase agreement (the “Agreement”) pursuant to which Advent

will acquire all the equity interests of Nielsen subsidiaries that contain the Global Connect

business. The deal is valued at approximately $2.7 billion and is expected to close in the second

quarter of 2021.

       3.      The Proxy is materially incomplete and contains misleading representations and

information in violation of Sections 14(a) and 20(a) of the Exchange Act. Specifically, the Proxy

contains materially incomplete and misleading information concerning the sales process, financial

projections prepared by Nielsen management, as well as the financial analyses conducted by J.P.

Morgan Securities LLC (“JPMorgan”), Nielsen’s financial advisor.

       4.      For these reasons, and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disseminated to Nielsen’s stockholders. In the event the

Proposed Transaction is consummated without the material omissions referenced below being

remedied, Plaintiff seeks to recover damages resulting from the Defendants’ violations.


                                            PARTIES

       5.      Plaintiff is, and has been at all relevant times, the owner of shares of common stock

of Nielsen.

                                                 2
              Case 1:21-cv-00374 Document 1 Filed 01/15/21 Page 3 of 15




        6.     Defendant Nielsen is a corporation organized and existing under the laws of

England and Wales. The Company’s principal executive offices are located at 85 Broad Street,

New York, New York 10004 and Nielsen House, John Smith Drive, Oxford, Oxfordshire OX4

2WB, United Kingdom. Nielsen common stock trades on NYSE under the ticker symbol “NLSN.”

        7.     Defendant David Kenny has been CEO and a director of the Company since 2018.

        8.     Defendant James A. Attwood, Jr. has been a director of the Company since 2006.

Defendant Attwood has served as Chairperson of the Board since November 2019.

        9.     Defendant Thomas H. Castro has been a director of the Company since February

2020.

        10.    Defendant Guerrino De Luca has been a director of the Company since 2017.

        11.    Defendant Karen M. Hoguet has been a director of the Company since 2010.

        12.    Defendant Harish Manwani has been a director of the Company since 2015.

        13.    Defendant Janice Marinelli Mazza has been a director of the Company since

February 2020.

        14.    Defendant Jonathan Miller has been a director of the Company since July 13, 2020.

        15.    Defendant Robert C. Pozen has been a director of the Company since 2010.

        16.    Defendant David Rawlinson has been a director of the Company since 2017.

        17.    Defendant Nancy Tellem has been a director of the Company since 2019.

        18.    Defendant Javier G. Teruel has been a director of the Company since 2010.

        19.    Defendant Lauren Zalaznick has been a director of the Company since 2016.

        20.    Defendants Kenny, Attwood, Castro, De Luca, Hoguet, Manwani, Marinelli

Mazza, Miller, Pozen, Rawlinson, Tellem, Teruel and Zalaznick are collectively referred to herein

as the “Board” or “Individual Defendants.”



                                               3
              Case 1:21-cv-00374 Document 1 Filed 01/15/21 Page 4 of 15




                                    JURISDICTION AND VENUE

        21.         This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        22.         Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        23.         Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because: (i) a significant amount of the conduct at issue

took place and had an effect in this District; and (ii) Nielsen has principal executive offices located

in this District.

                            FURTHER SUBSTANTIVE ALLEGATIONS

    A. Background of the Company and the Proposed Transaction

        24.         Nielsen, founded in 1923, is a measurement and data analytics company, collecting

and delivering to clients information about what and where consumers buy, read, watch and listen

to. The Company operates two business units: Global Connect focuses on what consumers buy,

while Global Media focuses on what consumers read, watch and listen to. The Global Connect

business brings in approximately 47% of the Company’s revenues.

        25.         On October 31, 2020, the Company entered into the Agreement with Advent.

        26.         According to the press release issued on November 1, 2020 announcing the

Proposed Transaction:

        Nielsen Announces Sale of Global Connect Business to Advent International for
                                                    4
     Case 1:21-cv-00374 Document 1 Filed 01/15/21 Page 5 of 15




$2.7 Billion

11-01-2020

Advent, in partnership with former TransUnion CEO Jim Peck, will accelerate
Nielsen Global Connect’s transformation and support its continued innovation in
consumer and market measurement.

Nielsen to hold a conference call to discuss today’s announcements as well as its
third quarter 2020 financial results at 8:00 a.m. U.S. Eastern Time (ET) on
Monday, November 2nd, 2020.

NEW YORK, and BOSTON, November 1, 2020 — Nielsen Holdings plc
(“Nielsen”) (NYSE: NLSN) announced today that it has signed a definitive
agreement under which affiliates of Advent International (“Advent”), one of the
largest and most experienced global private equity investors, in partnership with
James “Jim” Peck, former Chief Executive Officer of TransUnion, will acquire the
Nielsen Global Connect business for $2.7 billion (subject to working capital, cash,
debt-like items and other customary adjustments). Nielsen will also receive
warrants in the new company exercisable in certain circumstances. Upon
completion of the transaction, Nielsen Global Connect will be a private company
with the flexibility to continue investing in the development and deployment of
leading-edge measurement products and solutions. The transaction was
unanimously approved by Nielsen’s Board of Directors.

“This is a win for both Nielsen Global Connect and for Nielsen (RemainCo), as
well as for our shareholders,” said David Kenny, Chief Executive Officer, Nielsen.
“The sale of this business to Advent will deliver substantial value sooner than was
anticipated through the planned spin-off and creates certainty for all stakeholders.
The proceeds from the sale will allow Nielsen to significantly reduce debt, which
will provide greater financial flexibility to execute our growth strategy and expand
our role in the global media marketplace. At the same time, we are excited about
this opportunity for Nielsen Global Connect and believe that moving forward as a
private company will better position the business to accelerate its transformation
and strengthen its market-leading position. With the support of Advent’s resources
and expertise, we believe the new company will create and define the next century
of consumer and market measurement. We thank the entire Nielsen Global Connect
team for their invaluable partnership and look forward to continuing a strong
working relationship with them in the future.”

Kenny added, “All of the terrific work done by so many to pursue a spin-off will
position both businesses to thrive as standalone companies and will allow us to
execute a smooth transaction. We are grateful for all of this dedicated work.”

“Nielsen Global Connect is the gold standard in retail measurement, with
exceptional insights and unrivaled scale and coverage of the global CPG and retail
markets,” said Peck. “As customers face a rapidly evolving marketplace, we

                                         5
     Case 1:21-cv-00374 Document 1 Filed 01/15/21 Page 6 of 15




recognize that they have high expectations for Nielsen Global Connect to help them
meet these new demands and to build on its existing core platform and other retail
measurement capabilities. We intend to work with David Rawlinson and the
talented management team to accelerate the delivery of new capabilities and to
continue the transformation underway to build an innovative, high-performing
culture acutely focused on delivering value to customers around the world.”

“Advent is thrilled to partner with Jim in driving this next phase of growth for
Nielsen Global Connect,” said Chris Egan, Managing Partner at Advent. “Advent
has invested in data and information services companies for nearly three decades,
and earlier this year we teamed up with Jim to identify a compelling business in the
sector where we can apply our combined experience and resources to create value.
We see tremendous potential to build on Global Connect’s cutting-edge platform,
drawing on our global footprint and operational strength to further scale the
business and advance its leadership across established and emerging markets.”

David Rawlinson will remain CEO of Nielsen Global Connect through the close of
the transaction and is expected to be part of the leadership team for the go-forward
company. Upon close, Peck will be involved in the day-to-day strategic and
operational activities of the company, which will be headquartered in Chicago, IL.
In early 2021, the Global Connect business will be renamed NielsenIQ.

Nielsen will grant Nielsen Global Connect a license to brand its products and
services with the “Nielsen” name and other Nielsen trademarks for 20 years
following closing. Additionally, Nielsen and Advent will enter into agreements
pursuant to which, among other things, Nielsen and Advent will provide certain
transitional services to each other for periods of up to 24 months following closing,
grant each other reciprocal licenses for certain data and corresponding services
relating to that data for periods of up to five years following closing and grant each
other licenses to use certain patents.

Background on Nielsen Global Connect and Transaction Details

Nielsen Global Connect provides consumer packaged goods manufacturers and
retailers with actionable information and a complete picture of the complex and
changing marketplace that brands need to innovate and grow their business. The
company offers data and builds tools that use predictive models to turn market
observations into business decisions and winning solutions. These data and insights
provide the essential foundation that makes markets possible in the rapidly evolving
world of commerce.

Nielsen plans to use net proceeds of the transaction primarily to reduce debt and for
general corporate purposes. On a pro-forma basis for the transaction, Nielsen
expects year-end 2020 net leverage to be under 4X. The transaction is subject to
approval by Nielsen shareholders, regulatory approvals, consultation with the
works council and other customary closing conditions; it is expected to close in the
second quarter of 2021.

                                          6
             Case 1:21-cv-00374 Document 1 Filed 01/15/21 Page 7 of 15




   B. The Materially Incomplete and Misleading Proxy

       27.    The Individual Defendants must disclose all material information regarding the

Proposed Transaction to Nielsen stockholders so that they can make a fully informed decision

whether to vote in favor of the Proposed Transaction.

       28.    On December 23, 2020, Defendants filed the Proxy with the SEC. The purpose of

the Proxy is, inter alia, to provide the Company’s stockholders with all material information

necessary for them to make an informed decision on whether to vote in favor of the Proposed

Transaction. However, significant and material facts were not provided to Plaintiff and the other

Nielsen stockholders. Without such information, Plaintiff and the Nielsen stockholders cannot

make a fully informed decision concerning whether to vote in favor of the Proposed Transaction.

              Materially Misleading Statements/Omissions Regarding the Management-
              Prepared Financial Forecasts

       29.    The Proxy discloses management-prepared financial projections for the Company

which are materially misleading. The Proxy indicates that in connection with the rendering of

JPMorgan’s fairness opinion, JPMorgan reviewed “certain internal financial analyses and

forecasted financial information prepared by Nielsen management relating to” the Global Connect

business. Accordingly, the Proxy should have, but failed to, provide certain information in the

projections that Nielsen’s management provided to the Board and JPMorgan.

       30.    Notably, Defendants failed to disclose the line items used to calculate Adjusted

Standalone EBITDA (Post-SBC) and Free Cash Flow. The Proxy also fails to disclose who

prepared the projections of unlevered free cash flows utilized by JPMorgan in its Discounted Cash

Flow Analysis. And the Proxy fails to disclose the financial forecasts presented to the Board on

April16, 2020 and show how they differ from the CIM Case. This omitted information is necessary



                                               7
              Case 1:21-cv-00374 Document 1 Filed 01/15/21 Page 8 of 15




for Plaintiff and the Nielsen stockholders to make an informed decision on whether to vote in favor

of the Proposed Transaction.

                Materially Incomplete and Misleading Disclosures Concerning JPMorgan’s
                Financial Analyses

        31.     With respect to the Trading Multiples Analysis, the Proxy fails to disclose the basis

for selecting a multiple reference range for FV/CY 2021E EBITDA of 5.5x to 6.0x.

        32.     With respect to the Discounted Cash Flow Analysis, the Proxy fails to disclose the

unlevered free cash flows and all underlying line items, as well as the terminal values. The Proxy

further fails to disclose the basis for applying terminal growth rates ranging from 0.0% to 1.0%.

In addition, the Proxy fails to disclose the individual inputs and assumptions underlying the

discount rates from 8.75% to 9.75%.

        33.     With respect to the Transactions Multiples Analysis, the Proxy fails to disclose the

objective selection criteria for each transaction. The Proxy also fails to disclose the basis for

selecting a multiple reference range for FV/LTM EBITDA of 6.5x to 9.0x.

                Materially Incomplete and Misleading Disclosures Concerning the Flawed
                Process

        34.     The Proxy also fails to disclose material information concerning the sales process.

For example, the Proxy notes that 60 potential bidders were part of the strategic alternative review

from 2018 to 2019, of which 30 entered into non-disclosure agreements. Four potential bidders

were part of the strategic alternative process in 2020, and three entered into non-disclosure

agreements. The Proxy states that “substantially all” of the non-disclosure agreements included a

standstill provision. Yet the Proxy does not state how many non-disclosure agreements did not

include a standstill provision, the basis for those parties not being subject to a standstill provision,

or whether the standstill provisions were the same across the board. The Proxy further fails to



                                                   8
             Case 1:21-cv-00374 Document 1 Filed 01/15/21 Page 9 of 15




disclose whether any of the standstill provisions are still in place, or if any standstill provisions

have been waived.

       35.     In January 2019, according to the Proxy, “several” parties submitted indications of

interest. The Proxy does not disclose how many were received and, if more than the four described,

the terms of those indications of interest. Between January 2019 and October 2019, Nielsen

negotiated terms of potential transactions and provided due diligence to those parties that had

submitted indications of interest. Again, the Proxy does not disclose how many parties that

included.

       36.     The Board changed course in November 2019, deciding to spin off the Global

Connect business instead of selling the Company or the unit. On November 6, 2019, Nielsen

formally engaged JPMorgan as its financial advisor. The Proxy states that JPMorgan had been

advising Nielsen and the Board, but the Proxy does not disclose when JPMorgan began advising

the Company and the Board or why JPMorgan was not formally engaged until November 2019.

       37.     The Proxy notes that between November 2019 and June 2020, financial sponsors

and strategic parties contacted JPMorgan and the Company about a transaction involving the

Global Connect business. However, the Proxy did not disclose how many financial sponsors and

strategic parties made contact about a potential transaction.

       38.     On April 30, 2020, the Board created the Finance Committee as part of an

agreement with Elliott Management Corporation, a large Nielsen stockholder. The Proxy does not

disclose the authority of the Finance Committee, nor the duties or responsibilities of the Finance

Committee.

       39.     JPMorgan discussed valuations and analyses with the Finance Committee and

Board, yet those were not disclosed. That includes the preliminary valuation adjustments included



                                                 9
             Case 1:21-cv-00374 Document 1 Filed 01/15/21 Page 10 of 15




by Bidder D and Advent in their respective proposals as discussed at the Finance Committee on

September 15, 2020; the preliminary valuation adjustments included by Bidder D and Advent in

their respective proposals as discussed with the Finance Committee on October 5, 2020; and the

preliminary valuation adjustments included by Advent in its indication of interest, the forecasted

financial information cases, and the illustrative preliminary standalone valuation of the Global

Connect business as discussed with the Board on October 8, 2020.

       40.     Finally, the Proxy states that JPMorgan holds “less than 2%” of Nielsen’s

outstanding common stock. Given that it received $20 million in fees from Nielsen in the two years

prior to October 20, 2020 and $45 million in fees from Advent in the same time period, and that

JPMorgan would receive a total of $25 million from Nielsen just for its service as financial advisor

to Nielsen in relation to the Proposed Transaction, stockholders need to know exactly how much

Nielsen stock JPMorgan holds.

       41.     This information is necessary to provide Plaintiff and Company stockholders a

complete and accurate picture of the sales process and its fairness. Without this information,

stockholders were not fully informed as to the defendants’ actions, including those that may have

been taken in bad faith, and cannot fairly assess the process. And without all material information,

Plaintiff and the other Nielsen stockholders are unable to make a fully informed decision in

connection with the Proposed Transaction and face irreparable harm, warranting the injunctive

relief sought herein.

       42.     In addition, the Individual Defendants knew or recklessly disregarded that the

Proxy omits the material information concerning the Proposed Transaction and contains the

materially incomplete and misleading information discussed above.

       43.     Specifically, the Individual Defendants undoubtedly reviewed the contents of the



                                                10
                Case 1:21-cv-00374 Document 1 Filed 01/15/21 Page 11 of 15




Proxy before it was filed with the SEC. Indeed, as directors of the Company, they were required

to do so. The Individual Defendants thus knew or recklessly disregarded that the Proxy omits the

material information referenced above and contains the incomplete and misleading information

referenced above.

          44.     Further, the Proxy indicates that on October 29, 2020, JPMorgan reviewed with the

Board its financial analysis of the Proposed Transaction and delivered to the Board an oral opinion,

which was confirmed by delivery of a written opinion dated October 31, 2020, to the effect that

the Proposed Transaction was fair, from a financial point of view, to Nielsen stockholders.

Accordingly, the Individual Defendants undoubtedly reviewed or were presented with the material

information concerning JPMorgan’s financial analyses which has been omitted from the Proxy,

and thus knew or should have known that such information has been omitted.

          45.     Plaintiff and the other Nielsen stockholders are immediately threatened by the

wrongs complained of herein and lack an adequate remedy at law. Accordingly, Plaintiff seeks

injunctive and other equitable relief to prevent the irreparable injury that the Plaintiff and the

Company’s stockholders will continue to suffer absent judicial intervention.

                                       CLAIMS FOR RELIEF

                                               COUNT I

                              Against All Defendants for Violations of
                         Section 14(a) of the Exchange Act and Rule 14a-9

          46.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          47.     Defendants have filed the Proxy with the SEC with the intention of soliciting

Nielsen stockholder support for the Proposed Transaction. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide the material


                                                   11
               Case 1:21-cv-00374 Document 1 Filed 01/15/21 Page 12 of 15




information referenced above.

         48.     In so doing, Defendants made materially incomplete and misleading statements

and/or omitted material information necessary to make the statements made not misleading. Each

of the Individual Defendants, by virtue of their roles as officers and/or directors of Nielsen, were

aware of the omitted information but failed to disclose such information, in violation of Section

14(a).

         49.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that such communications with stockholders shall not contain “any statement which,

at the time and in the light of the circumstances under which it is made, is false or misleading with

respect to any material fact, or which omits to state any material fact necessary in order to make

the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

         50.     Specifically, and as detailed above, the Proxy violates Section 14(a) and Rule 14a-

9 because it omits material facts concerning: (i) management’s financial projections; (ii) the value

of Nielsen’s Global Connect business and the financial analyses performed by JPMorgan in

support of its fairness opinion; and (iii) the sales process.

         51.     Moreover, in the exercise of reasonable care, the Individual Defendants knew or

should have known that the Proxy is materially misleading and omits material information that is

necessary to render it not misleading. The Individual Defendants undoubtedly reviewed and relied

upon the omitted information identified above in connection with their decision to approve and

recommend the Proposed Transaction; indeed, the Proxy states that JPMorgan reviewed and

discussed its financial analyses with the Board on October 29, 2020, and further states that the

Board relied upon JPMorgan’s financial analyses and fairness opinion in connection with

approving the Proposed Transaction. The Individual Defendants knew or should have known that



                                                  12
                Case 1:21-cv-00374 Document 1 Filed 01/15/21 Page 13 of 15




the material information identified above has been omitted from the Proxy, rendering the sections

of the Proxy identified above to be materially incomplete and misleading.

          52.     The misrepresentations and omissions in the Proxy are material to Plaintiff and the

other Nielsen stockholders, who will be deprived of their right to cast an informed vote if such

misrepresentations and omissions are not corrected prior to the vote on the Proposed Transaction.

Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s equitable powers

can Plaintiff be fully protected from the immediate and irreparable injury that Defendants’ actions

threaten to inflict.

                                               COUNT II

   Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act

          53.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          54.     The Individual Defendants acted as controlling persons of Nielsen within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Nielsen and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          55.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to the time the

Proxy was filed with the SEC and had the ability to prevent the issuance of the statements or cause



                                                   13
             Case 1:21-cv-00374 Document 1 Filed 01/15/21 Page 14 of 15




the statements to be corrected.

       56.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Proxy at issue contains

the unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were, thus, directly involved in the making of the Proxy.

       57.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       58.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in his favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy;

       B.      In the event that the transaction is consummated prior to the entry of this Court’s

final judgment, rescinding it or awarding Plaintiff rescissory damages;
                                                 14
               Case 1:21-cv-00374 Document 1 Filed 01/15/21 Page 15 of 15




          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: January 15, 2021                            ROWLEY LAW PLLC


                                                    S/ Shane T. Rowley
                                                    Shane T. Rowley (SR-0740)
                                                    Danielle Rowland Lindahl
                                                    50 Main Street, Suite 1000
                                                    White Plains, NY 10606
                                                    Tel: (914) 400-1920
                                                    Fax: (914) 301-3514
                                                    Email: srowley@rowleylawpllc.com
                                                    Email: drl@rowleylawpllc.com

                                                    Attorneys for Plaintiff




                                                  15
